COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00032-CV 
 



Jim Shaw, Defendant-Surety


 


APPELLANT
 




V.
 




The State of Texas


 


APPELLEE 



 
------------
 
FROM THE
297th District Court OF Tarrant
COUNTY
------------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
On July
9, 2010, we notified appellant that his brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a). 
See Tex. R. App. P. 38.6(a). 
We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response reasonably explaining the failure to timely file a
brief.  See Tex. R. App. P. 42.3(b).  We have not received any response.
Because
appellant's
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
(c), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.  
 
DELIVERED:  August 5, 2010 




 




[1]See Tex. R. App. P. 47.4.